Title: To John Adams from Thomas Jefferson, 30 May 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris May 30. 1786.
     
     In my letter of the 11th. instant I had the honour of inclosing you copies of letters relative to the Barbary affairs. others came to hand three days ago, of some of which I now send you copies, & of the

others the originals. by these you will perceive that mr̃ Randall and mr̃ Lamb were at Madrid, that the latter means to return to Alicant & send on a courier to us. mr̃ Randall does not repeat that he shall come himself. when either he or the courier arrives we shall have information to decide on. but these papers have strengthened my idea of desiring them to repair to Congress. I am anxious to know your sentiments on this. these papers came in time for me to send copies to mr̃ Jay by the packet which will sail from l’Orient the day after tomorrow.
     The inclosed paper from the Academy of chirurgery was put into my hands to be forwarded to you.
     I have the honor to be with sentiments of the most perfect esteem & respect Dear Sir / Your most obedient / & most humble sevt
     
      Th: Jefferson
     
     
      P.S. I shall be much obliged to Colo. Smith for a copy of the treaty with Portugal as soon as it is signed. I am of opinion we had better send Luzac a copy as soon as it is signed. what think you?
     
    